Citation Nr: 0512925	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The appellant, the child of a veteran who had active service 
from February 1969 to January 1973, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant was born on September [redacted], 1971, and attained 
the age of 26 in September 1997.  

3.  The veteran was determined to be permanently and totally 
disabled as a result of his post-traumatic stress disorder 
from November 15, 2001, after the appellant attained the age 
of 26.  


CONCLUSION OF LAW

The requirements for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, it is not 
clear that such notice is required in this case since the 
benefit sought is found in Chapter 35 of Title 38.  See 
Barger v. Principi, 16 Vet. App.132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38, and do not apply 
to this appeal.")  

In addition, as will be explained below, the Board finds that 
the law in this case, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App.534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive.)  Also, an opinion from the 
VA General Counsel held that the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim or required to develop evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The 
Board also notes that the Court has held that when there is 
an error in the VCAA notice, in this case an absence of the 
VCAA notice, there is no prejudice to a claimant as the 
result of the error if the benefit sought could not possibly 
had been awarded as a matter of law.  See Mayfield v. 
Nicholson, No. 20-1077, slip op. at 22 (U.S. Vet. App. Apr. 
14, 2005).  Therefore, the Board finds that no further action 
is necessary under the VCAA since it is the law, and not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim in 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the date of the appellant's birth and information 
regarding the date the veteran was entitled to a 100 percent 
evaluation for his service-connected disability.  That 
evidence is associated with the claims file.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  

The basic facts in this case are not in dispute.  The record 
reflects that the appellant was born on September [redacted], 1971, 
and she reported as much in the October 2002 VA Form 22-5490 
(Application for Survivors' and Dependents' Educational 
Assistance).  As such, the appellant attained the age of 26 
in September 1997.  The record also reflects that an August 
2002 rating decision increased the evaluation for the 
veteran's PTSD from 70 percent to 100 percent from 
November 15, 2001 and found that basic eligibility under 
38 U.S.C.A., Chapter 35 had been established as of that date.  

Under VA laws and regulations, the appellant is considered an 
eligible person.  More specifically, she is a child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3501(a)(1)(A)(ii); 21.3021(a)(1)(iii).  Generally, the 
period of eligibility is for the period beginning on the 
person's 18th birthday and ending on the person's 26th 
birthday.  However, no person is eligible for educational 
assistance who has reached his or her 26th birthday on or 
before the effective date of a finding of permanent and total 
service-connected disability.  38 U.S.C.A. § 3512(a)(3); 
38 C.F.R. § 21.3040(c).  

There is an exception to the limitation of the period of 
eligibility ending at age 26.  That situation occurs when the 
VA first finds that the parent from whose eligibility is 
derived has a service-connected permanent and total 
disability in nature occurs after the eligible person's 18th 
birthday, but before that person's 26th birthday.  
38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(d).  
Unfortunately, that is not the situation in this case.  The 
appellant clearly attained the age of 26 in 1997, more than 
four years prior to the date the veteran was found to be 
permanently and totally disabled as a result of his 
service-connected disability.  As such, the appellant is not 
shown to be entitled to a period of eligibility for 
educational assistance under Chapter 35, Title 38, United 
States Code.  


ORDER

Basic eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


